DISMISS; and Opinion Filed May 1, 2017.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-16-01475-CV

         AMERICAN ALTERNATIVE INSURANCE CORPORATION, Appellant
                                  V.
           COWBOY CAB COMPANY, INC. D/B/A COWBOY CAB, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-05270

                           MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Evans
                               Opinion by Justice Lang-Miers
       Before the Court is appellant’s April 25, 2017 motion to dismiss this appeal. Appellant

states that the claims in this matter “have been fully and finally resolved and settled.”

Accordingly, appellant’s motion is granted and we dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE



161475F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AMERICAN ALTERNATIVE                                On Appeal from the 134th Judicial District
INSURANCE CORPORATION, Appellant                    Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-05270.
No. 05-16-01475-CV         V.                       Opinion delivered by Justice Lang-Miers
                                                    Justices Bridges and Evans participating.
COWBOY CAB COMPANY, INC. D/B/A
COWBOY CAB, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee Cowboy
Cab Company, Inc. d/b/a Cowboy Cab recover its costs, if any, of this appeal from appellant
American Alternative Insurance Corporation.


Judgment entered this 1st day of May, 2017.




                                              –2–